ORDER

PER CURIAM.
Robert McKinney appealed from his conviction and sentence after a jury trial of one count of burglary in the first degree, § 569.160, RSMo 2000, and one count of attempted forcible rape, § 566.030, RSMo 2000. McKinney argued in his sole point on appeal that the evidence was insufficient to support his conviction of attempted forcible rape. Since there was sufficient evidence in the record to show that appellant had taken a substantial step towards committing forcible rape, the judgment of the trial court is affirmed. Affirmed. Rule 30.25(b).